UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
UNITED STATES OF AMERICA,        )
                                 )
               v.                ) Civil Action No. 05-356
                                 )
$455,273.72 IN FUNDS FROM        )
BANK OF AMERICA CHECKING         )
ACCOUNT #0019-2067-7376          )
HELD IN THE NAME OF THE          )
VOICE OF SOCIAL CONCERN          )
ASSOCIATION, INC., et al.,       )
                                 )
               Defendants.       )
                                 )

                       MEMORANDUM OPINION

     This action involves property that plaintiff, the federal

government, alleges is forfeitable.   The facts that form the

basis of this civil in rem action are identical to those that

formed the basis for the criminal prosecution and subsequent

conviction of claimant Akube Wuromoni Ndoromo (a/k/a Akiuber

Ndoromo James) for health care fraud and money laundering.    See

Criminal Case No. 06-19.   The government contends that the

defendant property is subject to forfeiture because, among other

things, the jury in claimant’s criminal action determined that

the defendant funds and the defendant vehicles were traceable to

the health care fraud and money laundering offenses.   Pending

before the Court is the government’s motion for summary

judgment.   Upon consideration of the motion, the response and

reply thereto, the applicable law, and the entire record, the
Court concludes that plaintiff is entitled to summary judgment

on Counts I and IV of the Verified Complaint. 1 Accordingly, and

for the reasons stated herein, the Court GRANTS plaintiff’s

motion.

I.   Background

     On or about January 10, 2001, Voice of Social Concern

Association, Inc. (“VSCA”) became a D.C. Medicaid transportation

provider, eligible to receive reimbursements from Medicaid for

the provision of non-emergency transportation of Medicaid

recipients.   Pl.’s SMF ¶ 5. 2   Claimant Ndoromo was the


1
     Plaintiff only requested summary judgment as to Counts I
and IV of the complaint (health care fraud and money laundering,
respectively). The other counts in the complaint relate to mail
fraud (Count II) and wire fraud (Count III). The Court will
note, however, that the government did not pursue mail fraud
charges against claimant in Criminal Case No. 06-19. See Pl.’s
SMF ¶¶ 21-22. With respect to wire fraud, the Court will
further note that the government moved to dismiss the wire fraud
counts from the Superseding Indictment. Pl.’s SMF ¶ 23 n.4. In
view of the government’s inaction on these charges in claimant’s
criminal case, as well as the fact that the government asked the
Court to enter “judgment in its favor” in this action, see Pl.’s
Mot. at 2, the Court hereby, sua sponte, dismisses Counts II and
III of the complaint for lack of prosecution subject to a motion
for reconsideration for good cause shown by no later than
October 10, 2011.
2
     This background section is taken from plaintiff’s
“Statement of Material Facts as to Which There is No General
Dispute,” Docket No. 52, to which claimant Ndoromo failed to
specifically respond. The Court will note that it advised
claimant Ndoromo that, with respect to plaintiff’s motion for
summary judgment, “‘any factual assertions in the movant’s
affidavits will be accepted as being true unless [he]
submit[ted] his own affidavits or other documentary evidence
contradicting the assertion.’” Docket No. 59 (quoting Neal v.

                                   2
President/Chief Executive Officer of VSCA.    Pl.’s SMF ¶ 6.

VSCA’s business address, 3636 16th Street NW, Apartment B1235,

Washington, DC 20010, also served as Mr. Ndoromo’s residence.

Pl.’s SMF ¶ 7.

     Mr. Ndoromo and VSCA engaged in a scheme to defraud D.C.

Medicaid by preparing and submitting false claims for

transportation services.   Specifically, Mr. Ndoromo and VSCA

would submit claims stating that it had provided transportation

services to Medicaid beneficiaries, when, in fact, no such

services had been rendered.   Pl.’s SMF ¶ 8 (citing Criminal Case

No. 06-19, Docket No. 37 (“Verdict”)).    Mr. Ndoromo completely

controlled VSCA’s bank accounts and signed D.C. Medicaid’s

Electronic Data Interchange (“EDI”) [Direct Deposit] Enrollment

Application as VSCA’s Chief Financial Officer/Authorized

Representative.   Pl.’s SMF ¶ 9.   Mr. Ndoromo signed claims

purporting to document transportation services provided to

beneficiaries and then submitted them to Affiliated Computer




Kelly, 963 F.2d 453 (D.C. Cir. 1992)). As claimant Ndoromo
failed to respond to plaintiff’s statement of material facts,
the Court may deem plaintiff’s facts as conceded. See Local
Rule 7(h)(1) (“In determining a motion for summary judgment, the
court may assume that facts identified by the moving party in
its statement of material facts are admitted, unless such a fact
is controverted in the statement of genuine issues filed in
opposition to the motion.”). The Court will note, however, that
the government’s statement of material facts is primarily
derived from (i) claimant’s answer in this case and (ii) the
jury verdicts in claimant’s related criminal action.

                                   3
Services (“ACS”), the company that handled billing for the

District of Columbia’s Medicaid Program.    Pl.’s SMF ¶¶ 10, 4.

     In response to claims submitted by Mr. Ndoromo on behalf of

VSCA, D.C. Medicaid mailed approximately ninety-nine checks to

Mr. Ndoromo at his residence.    These Medicaid checks were

deposited into VSCA’s Bank of America, N.A. (“BOA”) checking

account number 0019 2067 7376.    Pl.’s SMF ¶ 11.   D.C. Medicaid

also sent reimbursements directly by wire to VSCA’s BOA checking

account number 0019 2067 7376, which Mr. Ndoromo controlled.

Pl.’s SMF ¶ 12.   D.C. Medicaid paid VSCA at least $1,550,767.46

for transportation services.    Pl.’s SMF ¶ 13.

     On December 20, 2004, a United States Magistrate Judge in

the District of Columbia issued four seizure warrants.     Pl.’s

SMF ¶ 14.   One warrant authorized seizure of a “2004 Land Rover,

Discovery II, Sport Utility Vehicle, DC Tag CB2367, VIN

SALTR19434A829815 registered in the name of [Ndoromo].”     Pl.’s

SMF ¶ 14 (citing Seizure Warrant, Mag. No. 04-M-796). 3   A second

warrant authorized seizure of a “2001 Chevrolet 3500 Express

Van, DC Tag B40149, Vehicle Identification Number

1GAHG39R211120100.”   Pl.’s SMF ¶ 14 (citing Seizure Warrant,




3
     On July 19, 2004, Mr. Ndoromo wrote a $35,000 check from
VSCA’s BOA checking account number 0019 2067 7376 for the entire
purchase price of the defendant Land Rover. Pl.’s SMF ¶ 20.


                                  4
Mag. No. 04-M-797). 4   A third warrant authorized seizure of

“[a]ny and all funds in the following accounts at [BOA], held in

the name of [VSCA]: (1) #0019 2067 7376 (checking account);

(2) #910 000 0658 0436 (CD account); (3) #910 000 0665 2911 (CD

account); and (4) #910 000 1557 3214 (CD account); and [a]ny and

all funds in [BOA], checking account #0019 2315 5727, held in

the name of [Ndoromo].”    Pl.’s SMF ¶ 14 (citing Seizure Warrant,

Mag. No. 04-M-798 (D.D.C. December 20, 2004)). 5   A fourth warrant

authorized seizure of “[a]ny and all funds in the following


4
     Between January 22, 2002 and March 18, 2003, Mr. Ndoromo
wrote sixteen checks totaling $25,322.87, from the VSCA’s BOA
checking account number 0019 2067 7376 to GMAC to make payments
on the defendant Chevrolet Express. Pl.’s SMF ¶ 20.
5
     Mr. Ndoromo opened, in the name of VSCA, three CD accounts
at BOA: (1) account number 910 000 0658 0436; (2) account number
910 000 0665 2911; and (3) account number 910 000 1557 3214.
Pl.’s SMF ¶ 17. The funds deposited into those CD accounts were
either directly transferred from VSCA’s BOA checking account
number 0019 2067 7376, or originated from that account. Pl.’s
SMF ¶ 17. Specifically, on January 16, 2002, $20,000 was
transferred into account number 910 000 0658 0436. Pl.’s SMF
¶ 17. On April 23, 2003, $50,000 was transferred into account
number 910 000 0665 2911. Pl.’s SMF ¶ 17. And on September 15,
2003, $100,000 was transferred into account number 910 000 1557
3214. Pl.’s SMF ¶ 17.

     In addition, from January 31, 2003, through August 11,
2004, Mr. Ndoromo transferred funds from VSCA’s BOA checking
account number 0019 2067 7376 to his personal BOA checking
account number 0019 2315 5727 by writing checks to himself.
Pl.’s SMF ¶ 18. During that time period, Mr. Ndoromo also
transferred approximately $96,100 into account number 0019 2315
5727. Pl.’s SMF ¶ 18. VSCA’s BOA checking account #0019 2067
7376 funded approximately 98.6% of the deposits into Ndoromo’s
BOA personal account number 0019 2315 5727. Pl.’s SMF ¶ 18.


                                  5
accounts at Citibank, FSB (“Citibank”), held in the name of

[Ndoromo] (1) #16196821 (CD account); (2) #6737246044; and

(3) #6737691961.”     Pl.’s SMF ¶ 14 (citing Seizure Warrant, Mag.

No. 04-M-799 (D.D.C. December 20, 2004)). 6

        The seizure warrants for the funds in the bank accounts

were executed on December 21, 2004.     Pl.’s SMF ¶ 15.   The

seizure warrants for the vehicles along with two search warrants

were executed on December 22, 2004.     Execution of the four

seizure warrants resulted in the seizure of the following ten

items:

    •    $455,273.72 in funds from BOA checking account number 0019
         2067 7376, held in the name of VSCA;

    •    $20,749.93 in funds from BOA Certificate of Deposit (“CD”)
         account number 910 000 0658 0436, held in the name of
         VSCA;

    •    $51,035.88 in funds from BOA CD account number 910 000
         0665 2911, held in the name of VSCA;

    •    $101,563.35 in funds from BOA CD account number 910 000
         1557 3214, held in the name of VSCA;



6
     Mr. Ndoromo had opened three personal accounts at Citibank
by transferring funds from VSCA’s BOA checking account number
0019 2067 7376: (1) account number 16196821; (2) account number
67372469044; and (3) account number 6737691961. Pl.’s SMF ¶ 19.
Specifically, on July 3, 2003, $50,000 was transferred into
Account Number 16196821, and on April 2, 2004, $250,000 was
transferred into that account. Pl.’s SMF ¶ 19. On May 24,
2003, $100,000 was transferred into Account Number 67372469044.
Pl.’s SMF ¶ 19. And on July 14, 2003, $5,000 was transferred
into Account Number 6737691961. Pl.’s SMF ¶ 19. Ndoromo was
the only signatory on these three Citibank accounts. Pl.’s SMF
¶ 19.

                                   6
    •    $4,309.21 in funds from BOA checking account number 0019
         2315 5727, held in the name of Mr. Ndoromo;

    •    $404,159.73 in funds form Citibank money market account
         number 16196821, held in the name of Mr. Ndoromo;

    •    $41,034.09 in funds from Citibank checking account number
         67372469044, held in the name of Mr. Ndoromo;

    •    $9,784.38 in funds from Citibank checking account number
         6737246044, held in the name of Mr. Ndoromo;

    •    one dark blue/green 2004 Land Rover Discovery II, sport
         utility vehicle, bearing VIN: SALTR19434A829815,
         registered to Mr. Ndoromo; and

    •    one blue 2001 Chevrolet 3500 Express van, bearing VIN:
         1GAHG39R211120100, registered to Mr. Ndoromo.

Pl.’s SMF ¶ 15.     These funds and vehicles are the defendants in

this in rem forfeiture action (hereinafter, the “defendant

funds” and the “defendant vehicles”).      Pl.’s SMF ¶ 15.

        On March 2, 2005, Mr. Ndoromo and VSCA filed a claim of

ownership for the defendant funds and the defendant vehicles.

Pl.’s SMF ¶ 16; see Docket No. 2.      On March 3, 2005, claimants

filed an Answer.     Pl.’s SMF ¶ 16; see Docket No. 3.   Thereafter,

on March 14, 2005, claimants filed an amended verified claim of

ownership for the defendant funds and defendant vehicles.      Pl.’s

SMF ¶ 16; see Docket No. 4. 7



7
       No other party filed a claim or pleading challenging the
forfeiture of the defendant currency and the time for filing
such a claim has expired. Pl.’s SMF ¶ 29 (citing 18 U.S.C.
§ 983(a)(4)(A)).


                                   7
     On January 25, 2006, Mr. Ndoromo and VSCA were indicted by

a federal grand jury in Criminal Case No. 06-19 on twenty-seven

charges, including health care fraud, in violation of 18 U.S.C.

§ 1347; wire fraud, in violation of 18 U.S.C. § 1343; false

statements regarding health care matters, in violation of 18

U.S.C. § 1035(a)(2); and money laundering, in violation of 18

U.S.C. § 1957.   Pl.’s SMF ¶ 21; see also Criminal Case No. 06-

19, Docket No. 1 (“Indictment”).       The Indictment also alleged

forfeiture of the defendant funds and the defendant vehicles.

Pl.’s SMF   ¶ 21.   Soon thereafter, on February 1, 2006, a

Superseding Indictment charged Mr. Ndoromo and VSCA with twenty-

six counts relating to VSCA’s fraudulent billing scheme to

Medicaid.   Pl.’s SMF ¶ 21; see also Criminal Case No. 06-19,

Docket No. 3 (“Superseding Indictment”).       On July 16, 2006, the

Court issued an order staying this matter while Criminal Case

No. 06-19 was pending.

     On March 30, 2007, a jury in the criminal case found Mr.

Ndoromo guilty of Count One (health care fraud), Counts Six

through Sixteen (false statements relating to health care

matters), and Counts Nineteen through Twenty-Six (money

laundering).   Pl.’s SMF ¶ 23; see also Criminal Case No. 06-19,




                                   8
Docket No. 37 (“Verdict”). 8   The jury also returned special

verdicts regarding the forfeiture allegations.      Pl.’s SMF ¶ 24;

see also Criminal Case No. 06-19, Docket No. 41 (the “Special

Verdict”).   Specifically, the jury unanimously found that

$1,856,812.71 represented the sum of money constituting, or

derived from, proceeds traceable to the health care fraud.

Pl.’s SMF ¶ 24 (citing Special Verdict).      The jury further found

the same sum of money to have been involved in or traceable to

property involved in the money laundering offense.      Pl.’s SMF ¶

24 (citing Special Verdict).    The jury also found that the 2004

Land Rover Discovery II and the 2001 Chevrolet 3500 Express van

were derived from proceeds traceable to the health care fraud,

and were involved in or traceable to property involved in the

money laundering.   Pl.’s SMF ¶ 24 (citing Special Verdict).

     On October 22, 2008, Mr. Ndoromo was sentenced in Criminal

Case No. 06-19 to 57 months imprisonment and 36 months of

supervised release.   Pl.’s SMF ¶ 28.     The Court orally announced

that it was ordering, as part of Mr. Ndoromo’s sentence,

forfeiture of the criminal proceeds in the form of a money

judgment, and forfeiture of the defendant vehicles.      Pl.’s SMF

¶ 28; see also Criminal Case No. 06-19, Docket Nos. 122-123

(orders of criminal forfeiture).       In addition, at the request of

8
       Counts Two through Five (wire fraud) and Seventeen and
Eighteen (false statements relating to health care matters) were
dismissed at the government’s request. Pl.’s SMF ¶ 23 n.4.

                                   9
the government, the Court subsequently amended the Judgment and

Commitment Order in Criminal Case No. 06-19 to incorporate, by

reference, the criminal forfeiture orders that were entered in

that case.    See Criminal Case No. 06-19, Docket No. 152.

     Following Mr. Ndoromo’s sentencing, the government filed a

motion to lift stay and for summary judgment.    The Court granted

the government’s motion to lift stay on September 1, 2009.

Claimant Ndoromo thereafter filed an opposition to the

government’s motion for summary judgment.    Accordingly, the

government’s motion for summary judgment is now ripe for

determination by the Court.

II. Legal Framework

     A.     Standard of Review

     Pursuant to Federal Rule of Civil Procedure 56, summary

judgment should be granted if the moving party has shown that

there are no genuine issues of material fact and that the moving

party is entitled to judgment as a matter of law.    See Fed. R.

Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986);

Waterhouse v. District of Columbia, 298 F.3d 989, 991 (D.C. Cir.

2002).    “A fact is material if it ‘might affect the outcome of

the suit under the governing law,’ and a dispute about a

material fact is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving

party.’”    Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir. 2008)


                                 10
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). The party seeking summary judgment bears the initial

burden of demonstrating an absence of genuine issues of material

fact.     Celotex, 477 U.S. at 322.    In determining whether a

genuine issue of material facts exists, the Court must view all

facts in the light most favorable to the non-moving party. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

597 (1986); Keyes v. District of Columbia, 372 F.3d 434, 436

(D.C. Cir. 2004).

     B.      CAFRA

     The Civil Asset Forfeiture Reform Act (“CAFRA”) authorizes

the government to seize any property (except real property

pursuant to 18 U.S.C. § 985) that is “subject to forfeiture.”

See 18 U.S.C. § 981(b)(1).     Property is subject to forfeiture if

it “constitutes or is derived from proceeds traceable to . . .

any offense constituting a ‘specified unlawful activity,’” id.

§ 981(a)(1)(C), such as health care fraud, see id. § 1956(c)(7).

In addition, 18 U.S.C. § 981(a)(1)(A) provides for the

forfeiture of property, real or personal, involved in money

laundering.

     CAFRA requires the government to prove that property is

subject to forfeiture by a “preponderance of the evidence.”       Id.

§ 983(c)(1).     The government is permitted, however, to “use

evidence gathered after the filing of a complaint for forfeiture


                                  11
to establish, by a preponderance of the evidence, that property

is subject to forfeiture.”    Id. § 983(c)(2).

III. Analysis

     The government argues that it is entitled to summary

judgment because Mr. Ndoromo – the owner of the defendant res -

was found guilty of health care fraud and money-laundering

involving the defendant funds and the defendant vehicles in

Criminal Case No. 06-19. 9   Specifically, the government contends

that because Mr. Ndoromo’s conviction in Criminal Case No. 06-19

was based upon the same facts as those alleged in Counts I and

IV of the Verified Complaint in this action, 10 it has shown that

the defendant res is subject to forfeiture by a preponderance of

the evidence as required by CAFRA.    See Pl.’s Mot. at 10

(“Because Ndoromo was found guilty beyond a reasonable doubt of

health care fraud and money-laundering, there is ample evidence

to establish by a preponderance of the evidence that the

defendant funds and vehicles are civilly forfeitable.”).

9
     Plaintiff asserts, and this Court agrees, that as Mr.
Ndoromo’s alter ego, VSCA lacks Article III standing to contest
the forfeiture of the defendant funds and defendant vehicles.
Pl.’s Mot. at 8-10; see also Pl.’s SMF ¶¶ 6-20.
10
     Count I of the Verified Complaint asserts, among other
things, that “[t]he defendant funds and automobiles are subject
to forfeiture because they constitute or are derived from,
proceeds traceable to a violation of health care fraud.” Compl.
¶ 30. Count IV of the Verified Complaint asserts, among other
things, that “[t]he defendant funds and automobiles are subject
to forfeiture because are property involved in money
laundering.” Compl. ¶ 39.

                                 12
Primarily for the reasons stated in plaintiff’s motion and reply

brief, this Court agrees and finds that the defendant funds and

the defendant vehicles are subject to forfeiture.

      In reaching this conclusion, the Court is particularly

persuaded by the Special Verdict in Criminal Case No. 06-19,

which states, in relevant part:

  •   “We, the jury, unanimously find, by a preponderance of the
      evidence, that $1,856,812.71 represents the sum of money
      constituting, or derived from, proceeds traceable to the
      health care fraud offense charged in Count One.”

  •   “We, the jury, unanimously find, by a preponderance of the
      evidence, that the following property represents the
      property constituting, or derived from, proceeds traceable
      to the health care fraud offense charged in Count One:
      (a) one dark blue/green 2004 Land Rover Discovery II, sport
      utility vehicle, bearing vehicle identification number
      SALTR19434A829815 and tag CB2367, registered in the name of
      Akube Ndoromo[; and] (b) one blue 2001 Chevrolet 3500
      Express van, bearing vehicle identification number
      1GAHG39R211120100 and tag B40149, registered in the name of
      Akube Ndoromo.”

  •   “We, the jury, unanimously find, by a preponderance of the
      evidence, that $1,856,812.71 represents the sum of money
      that was involved in the money laundering offense, or
      traceable to property involved in the money laundering
      offense charged in Counts Nineteen through Twenty-Six.”

  •   “We, the jury, unanimously find, by a preponderance of the
      evidence, that the following property was involved in the
      money laundering offense, or traceable to property involved
      in the money laundering offense charged in Counts Nineteen
      through Twenty-Six: (a) one dark blue/green 2004 Land Rover
      Discovery II, sport utility vehicle, bearing vehicle
      identification number SALTR19434A829815 and tag CB2367,
      registered in the name of Akube Ndoromo[; and] (b) one blue
      2001 Chevrolet 3500 Express van, bearing vehicle
      identification number 1GAHG39R211120100 and tag B40149,
      registered in the name of Akube Ndoromo.”


                                  13
Criminal Case No. 06-19, Docket No. 41. 11   Because “[t]he

doctrine of issue preclusion or collateral estoppel bars [a

claimant]’s attempt to relitigate in [a] civil proceeding an

issue of fact fully litigated in a prior criminal proceeding and

necessary and essential to the judgment of conviction entered in

the criminal matter,” United States v. One 1987 Mercedes Benz

300E, 820 F. Supp. 248, 253 (E.D. Va. 1993); see also Pl.’s Mot.

at 7-8 (citing additional cases), the Court finds that there are

no genuine issues of material fact as to whether the defendant

funds and the defendant vehicles are forfeitable.

     Nor is the Court persuaded by claimant Ndoromo’s assertions

to the contrary.   Mr. Ndoromo’s principal argument in opposition

to the government’s motion is that awarding the government the

relief it seeks would violate the constitutional proscription

against double jeopardy because this civil forfeiture action is

based upon the same facts that formed the basis for his criminal

conviction.   See Claimant’s Opp’n at 2 (arguing that “seizure

under Fed. R. Crim. P. Rule 41 constitute[s] criminal punishment


11
       The government further asserts that: (i) “Ndoromo
admitted that Medicaid funds (which the jury determined resulted
from a health care fraud scheme) were initially deposited into
VSCA’s BOA checking account #0019 2067 7376,” Pl.’s SMF ¶¶ 11-
12; (ii) “Ndoromo further admitted that he then transferred
funds from that account into the various accounts that were
seized,” Pl.’s SMF ¶¶ 17-20; and (iii) “[Ndoromo] also admitted
that he paid for the defendant vehicles with Medicaid funds,”
Pl.’s SMF ¶ 20.


                                14
for double jeopardy purpose [sic] in civil procedures [sic].”).

That argument, however, is without merit, as the Supreme Court

has held that “in rem civil forfeitures are neither ‘punishment’

nor criminal for purposes of the Double Jeopardy Clause.”

United States v. Ursery, 518 U.S. 267, 292 (1996).   Indeed, that

Court went on to explain that “Congress [has] long . . .

authorized the Government to bring parallel criminal procedures

and civil forfeiture proceedings, and this Court has

consistently found civil forfeitures not to constitute

punishment under the Double Jeopardy Clause.”   Id. at 287-88.

To the extent, therefore, that Mr. Ndoromo suggests anything to

the contrary, his position must be rejected.

     Claimant Ndoromo next argues that the seizure warrants were

illegal because of the interplay between civil forfeiture law

and criminal law.   See Claimant’s Opp’n at 2 (attacking the

government’s use of Rule 41 of the Federal Rules of Criminal

Procedure in a civil action); see also Claimant’s Affidavit,

Docket No. 62 ¶ 3 (“Government used Federal Rule of Criminal

Procedure Rule 41, in a civil procedure and in contempt of this

Court.”).   The Court finds this argument similarly misplaced.

As the government explains, “[t]he civil forfeiture statute,

Section 981, specifically states that ‘seizures pursuant to this

section shall be made pursuant to a warrant obtained in the same

manner as provided for a search warrant under the Federal Rules


                                15
of Criminal Procedure . . . .’”    Pl.’s Reply at 7 (citing 18

U.S.C. § 981(b)(2)).   The Court is not persuaded, therefore,

that the “double jeopardy clause bars government [sic] from

civil procedure on in rem forfeiture using criminal procedure in

civil action.”   Claimant’s Opp’n at 3.    Nor is the Court

persuaded that the government violated the Federal Deposit

Insurance Act when it seized the defendant bank accounts

pursuant to the seizure warrants issued by this court.     See

Claimant’s Opp’n at 2-3.

     The Court, therefore - having rejected Mr. Ndoromo’s

arguments that forfeiture of the defendant property would

violate the constitutional proscription against double jeopardy

or is otherwise illegal - concludes that summary judgment is

warranted in favor of the government.     Indeed, the Court finds

that there is ample evidence from the criminal trial of Mr.

Ndoromo, over which this Court presided, that (i) Mr. Ndomoro

perpetrated a health care fraud scheme in which he obtained over

$1,856,812.71 in proceeds; and (ii) laundered those proceeds by

transferring them into numerous bank accounts and purchasing the

two defendant vehicles.    Accordingly, the Court finds that the

government has demonstrated that the defendant property is

subject to forfeiture by a preponderance of the evidence.




                                  16
IV.   CONCLUSION

      In sum, the Court finds that the defendant funds and the

defendant vehicles are subject to forfeiture.   Accordingly, for

the foregoing reasons, the Court GRANTS plaintiff’s motion for

summary judgment.   An appropriate Order accompanies this

Memorandum Opinion.

SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Court Judge
           September 26, 2011




                                17